Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8 - 13 directed to groups II and III, non-elected without traverse.  Accordingly, claims 8 – 13 have been cancelled.

Drawings
The drawings filed on 3/4/21 have been reviewed and accepted as formal drawings by the Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Delete Claims 8 – 13 in their entirety.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a dispensing assembly comprising:
a spout defining an internal surface and a passage therethrough, the spout having (i) a first receptacle defined on the interior surface, (ii) a second receptacle axially spaced away from the first receptacle, and (ill) a third receptacle axially spaced away from the first and second receptacles: the first slider further including a second locking ridge axially spaced from the first locking ridge; and wherein the first slider is configured to move within the spout and is configured to have a first configuration and a second configuration different from the first configuration, and when the first slider is in the first configuration, the first locking ridge is engaged with the first receptacle, and when the first slider is in the second configuration, the first locking ridge is engaged with the second receptacle and the second locking ridge is engaged with, the third receptacle, as defined within the context of claim 1 along with all other claim limitations.

A dispensing system for dispensing flowable material, the dispensing system comprising:  wherein when the dispensing connector is not engaged with the second slider, the first locking ridge is engaged with the .first, receptacle and the second locking ridge is engaged with the second receptacle, and when the dispensing connector is engaged with the second slider, the first locking ridge is not engaged with the first receptacle, the second locking ridge is not engaged with die second receptacle, and the third locking ridge is engaged with the second receptacle, as defined within the context of claim 14 along with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753